Citation Nr: 0013050	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  97-00 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C. A. § 1318 (West 
1991).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and Niece


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
November 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Jackson, Mississippi Department of 
Veterans Affairs (VA) Regional Office (RO).  

In April 1998 the Board issued a decision denying service 
connection for the cause of the veteran's death.  The 
appellant (the veteran's spouse) appealed this decision.  In 
August 1999, the U.S. Court of Appeals for Veterans Claims 
(Court), pursuant to a Joint Motion for Remand filed by the 
appellant and the Secretary, remanded the case to the Board 
for another decision.  The case has since been returned to 
the Board for further appellate review.  

The issue of entitlement to DIC pursuant to the provisions of 
38 U.S.C. A. § 1318 is not for application in this case, as 
this decision will be granting entitlement to service 
connection for the cause of the veteran's death, thus 
rendering such adjudication unnecessary.  

The appellant submitted a claim for entitlement to DIC in 
February 1996.  A claim by a surviving spouse or child for 
compensation or DIC will also be considered to be a claim for 
accrued benefits.  38 C.F.R. § 3.1000(c) (1999).  

The appellant successfully raised a claim for accrued 
benefits as she submitted her claim in the month after the 
veteran's death.  38 C.F.R. § 3.1000(c).  As this issue has 
been neither procedurally developed nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  


FINDING OF FACT

The probative evidence of record demonstrates that the 
veteran's service-connected post-traumatic stress disorder 
(PTSD) had at least a significant contributory role in, or 
aided and lent assistance to, his death, as stated on the 
death certificate.  


CONCLUSION OF LAW

A disability incurred in service contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA records from 1983 noted that the veteran was seeking 
psychiatric help for increasing anxiety, flashbacks to 
Vietnam, sleep disturbance, emotional lability, and 
tremulousness.  The diagnosis was PTSD, delayed, secondary to 
combat experiences in Vietnam.  During follow-up 
appointments, it was reported that the veteran would get 
violently jealous towards his wife.  His spouse reported that 
he acted like he was another person when he was violent.  

The examiner concluded that it was possible that the veteran 
was experiencing a "dissociative" state, and that its 
connection with his combat experiences in Vietnam was 
certainly possible.  

On VA examination in October 1984 the veteran was again 
diagnosed with PTSD characterized by free floating anxiety, 
nightmares, anxiety, restlessness, lack of sleep, episodes of 
depression, a history of violent episodes, and social 
isolation.  

During an undated VA psychological assessment the veteran 
complained of intrusive thoughts, nightmares, and visual, 
olfactory, and auditory flashback experiences.  He also 
reported exaggerated startle response, sleep disturbance, 
memory impairment, and frequent dissociative episodes.  
Associated features reported included chronic depression, 
anxiety, increased irritability, and marital difficulties.  

Examination revealed anxiety and psychomotor retardation.  He 
reported no hallucinations other than ones that were Vietnam-
related.  The pertinent diagnosis was chronic PTSD.  

In August 1985 the veteran was hospitalized at the VA Medical 
Center (VAMC) in Jackson.  He had been admitted following his 
arrest for allegedly burning his son with a cigarette.  On 
admission, the veteran's only complaints were having 
nightmares about Vietnam, hearing voices that reminded him of 
combat days in Vietnam, and increased restlessness.  

An evaluation was conducted during which flashbacks, 
intrusive thoughts, and nightmares were complained of.  It 
was noted that some of the flashbacks appeared to be 
dissociative in nature.  It was noted that his hallucinatory 
experiences were exclusively combat-related.  

It was concluded that schizophrenia could be safely ruled out 
and that the diagnosis was PTSD given the nature of the 
hallucinations.  However, the discharge report noted that the 
diagnoses were paranoid schizophrenia and PTSD.  

A psychiatric evaluation was conducted in September 1985.  A 
history of the veteran's psychiatric condition was noted, 
without mention of his PTSD.  The impression was paranoid 
schizophrenia, in partial remission.  There was no documented 
report of the actual examination of the veteran.  

In February 1986 the veteran was admitted to the Jackson VAMC 
for increasing nervousness and violent behavior.  He also 
reported paranoid delusions of his wife's infidelity.  
Examination revealed positive paranoid ideations, ideas of 
reference, and positive hallucinations with regard to Vietnam 
combat.  The diagnoses were chronic, paranoid schizophrenia 
and PTSD.  

In March 1986 the veteran was admitted to the Jackson VAMC 
with complaints of increasing nightmares, flashbacks, and bad 
nerves.  He also reported feeling that his wife was being 
unfaithful to him.  The discharge diagnoses were chronic 
paranoid schizophrenia and PTSD.  

The veteran underwent a psychiatric evaluation in June 1986 
with reports of flashbacks, difficulty concentrating.  On 
examination, he was depressed, anxious, and withdrawn,  He 
showed preoccupation with the events in Vietnam.  It was 
noted that his hospital course was complicated by his wife's 
feeling that he had been having profound feelings of 
inadequacy since his return from Vietnam primarily associated 
with his current inability to function and his perception 
that his wife no longer cared for him.  The discharge 
diagnosis was PTSD.  On VA examination in October 1986 the 
only diagnosis was PTSD.

In May 1987 the veteran was admitted to the VAMC in 
Tuscaloosa.  He reported Vietnam flashbacks, and admitted to 
beatings of his wife since 1983.  The discharge diagnosis was 
PTSD, and it was concluded that he was unable to compete for 
employment.  

The veteran was admitted to the Jackson VAMC in June 1987 for 
difficulty with controlling his temper and increased feelings 
of paranoia.  The discharge diagnoses were chronic paranoid 
schizophrenia, PTSD, and emphysema.  He was readmitted to the 
Jackson VAMC in December 1987 with increased nervousness and 
auditory hallucinations.  He reported feeling that people 
were after him.  The diagnoses were chronic paranoid 
schizophrenia and PTSD.  

In April 1991 a VA psychiatric examination was conducted.  
The veteran reported flashbacks, and specified that all of 
his hallucinations were related to Vietnam, and that he did 
not experience non-Vietnam related hallucinations.  He denied 
current hallucinations on examination.  He also admitted to a 
history of thought control and insertion, and according to 
his wife, he thought that people were trying to control him.  

The examiner noted that he had been asked to differentiate 
between the veteran's PTSD and his schizophrenia.  The 
examiner initially concluded that the primary diagnosis was 
PTSD and that he could not elicit enough information to 
warrant a diagnosis of schizophrenia.  Upon reviewing the 
claims file, the examiner found that previous psychological 
testing performed on the veteran was not indicative of 
schizophrenia, noting that the content of the hallucinations 
and delusions concerned Vietnam.  He specifically concluded 
that he would not support a diagnosis of schizophrenia based 
on the record and his interview of the veteran.  

In December 1993 the RO concluded that the veteran was 
incompetent for VA purposes.  PTSD was assigned a 100 percent 
evaluation, effective from October 1, 1993.  

In May 1994, Dr. B.F.T. wrote that the veteran was 
chronically ill with severe obstructive lung disease.  He 
noted that, because of his PTSD, he was in great need of aid 
and attendance, particularly because of his underlying lung 
disease.  

In July 1994 the veteran was admitted to the VAMC in Jackson 
with a long history of chronic obstructive pulmonary disease 
(COPD) and advanced cor pulmonale with right heart failure.  

The hospital course was marked by the veteran's unwillingness 
to comply with instructions for using "O2" supplementation 
and recommendations to stop smoking.  It was also felt that 
the veteran had been noncompliant with his prescribed diet.  
The pertinent discharge diagnoses were COPD and cor 
pulmonale.  

On VA examination in October 1994 it was noted that the 
veteran had, in pertinent part, a history of emphysema and 
that he was smoking up to two and a half packs of cigarettes 
per day.  The pertinent diagnosis was COPD.  

During the psychiatric portion of the VA examination, the 
veteran again reported multiple PTSD symptoms, including 
hallucinations solely relating to Vietnam.  The diagnosis was 
PTSD and it was concluded that he required aid and 
attendance.  

In March 1995 the veteran was admitted to a VAMC with a 
history of COPD.  It was noted that he had been poorly 
compliant with medications.  The discharge diagnoses were 
COPD with secondary polycythemia, PTSD, schizophrenia, and a 
history of noncompliance with medications.  

In May 1995 the veteran was admitted to a VAMC with end stage 
COPD, cor pulmonale, recurrent hemophthisis, as well as PTSD 
and paranoid schizophrenia.  His history of smoking was 
noted.  

In January 1996 the veteran was admitted to the VAMC.  His 
medical and psychiatric history was noted.  During admission, 
he was noted as not being oriented with a poor memory, poor 
judgment, and poor insight.  He would take his oxygen off and 
pull "IVs" out.  He had to be restrained.  The veteran 
passed away during his admission, and the final diagnoses 
were chronic paranoid schizophrenia, PTSD, end stage COPD, 
congestive heart failure, and polycythemia.  

The veteran's original death certificate listed the immediate 
cause of death as being COPD with end stage cor pulmonale due 
to paranoid schizophrenia.  

In a note dated January 1996, Dr. B.F.T. reported that he had 
been treating the veteran for many years until his death.  He 
noted that the veteran was non-compliant with medications and 
continued to smoke cigarettes despite all advice to the 
contrary.  He concluded that the veteran's mental illness 
contributed to his respiratory difficulties because of his 
non-compliance with medication and continued use of 
cigarettes.  

In December 1996 the veteran's death certificate was amended 
to include PTSD as a significant condition contributing to 
death but not resulting in the underlying cause of death.  

During the March 1997 hearing the appellant testified that 
the veteran had smoked heavily since his return from Vietnam  
Transcript, p. 2.  She stated that the veteran told her that 
he smoked in order to calm his nerves.  Id.  

The appellant reported that doctors advised him to quit 
smoking but that he continued to do so in spite of this.  
Tr., p. 3.  She opined that he would have been able to quit 
smoking if he did not have PTSD.  Id.  

In May 1997 a VA psychiatrist offered an opinion concerning 
this issue of whether PTSD contributed to the veteran's death 
because he would not stop smoking.  The examiner noted that 
he had reviewed the claims file and noted that the veteran 
died of respiratory failure.  He noted that the veteran began 
smoking prior to his development of PTSD, and that such 
smoking continued over his entire life, with no documentation 
available of its relationship to his psychiatric symptoms.  

The examiner concluded that neither PTSD nor schizophrenia 
appeared to be major factors in inducing or sustaining his 
smoking.  However, he also noted that the relationship of his 
smoking to his psychiatric symptoms was not definable from 
the records.  

Criteria

A claim for service connection for the cause of death is 
treated as a new claim, regardless of the status of 
adjudication of service-connected-disability claims brought 
by the veteran before his death; therefore, the claim must be 
well-grounded.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 20.1106 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  



The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a well-grounded claim must be supported 
by the record.  Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).  


In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1999).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4) (1999); Lathan v. Brown, 7 Vet. App. 359 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, she has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
There is a medical opinion indicating that the veteran's 
mental illness contributed to his mental illness and the 
amended death certificate noted that PTSD was a significant 
condition that contributed to the veteran's death.  

As the available evidence of record indicates that a grant of 
service connection for the cause of the veteran's death is 
warranted, the Board finds that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991); see Bernard v. Brown, 
4 Vet.App. 384, 392-94 (1993).  

The Board is of the opinion that the evidence currently of 
record in support of the claim outweighs the evidence against 
the claim for entitlement to service connection for the cause 
of the veteran's death.  




The veteran's death certificate lists schizophrenia as the 
underlying cause of the veteran's death (COPD and cor 
pulmonale).  It was amended to include PTSD as a contributory 
cause of death.  

In January 1996 Dr. B.F.T. noted that the veteran's mental 
illness contributed to his respiratory difficulties because 
of non-compliance with medication and his continued use of 
cigarettes.  He did not specify which mental illness he was 
referring to; the schizophrenia or the service-connected 
PTSD.  

However, the Board notes that it is unclear from the record 
as to which symptoms have specifically been attributed to 
schizophrenia and which have been attributed to PTSD.  

Most of the veteran's symptoms have been discussed in the 
context of his combat experiences in Vietnam.  While an 
August 1985 discharge report included schizophrenia as a 
diagnosis it was specifically concluded on psychological 
evaluation during the admission that schizophrenia could be 
safely ruled out and that the diagnosis was PTSD.  

The April 1991 VA examiner found that previous psychological 
testing performed on the veteran was not indicative of 
schizophrenia, noting that the content of the hallucinations 
and delusions concerned Vietnam.  He specifically concluded 
that he would not support a diagnosis of schizophrenia based 
on the record and his interview of the veteran and concluded 
that the veteran's diagnosis should be PTSD.  


Thus, the Board concludes that the schizophrenia and PTSD 
cannot be satisfactorily dissociated from each other, as it 
is not clear from the record which symptoms are attributable 
to schizophrenia, and because some physicians have indicated 
that PTSD was the veteran's primary impairment and did not 
even warrant a diagnosis of schizophrenia.  

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 61 Fed. 
Reg. 52698.  

Therefore, the Board finds that the probative value of Dr. 
B.F.T.'s conclusion is not decreased because of his general 
conclusion that "mental illness" contributed to the 
veteran's respiratory problems, as it has been determined 
that the evidence cannot sufficiently distinguish the 
symptoms of his PTSD from the symptoms of schizophrenia.  
With this in mind, the Board also notes that PTSD could be 
interpreted as the principal cause of the veteran's death, 
since schizophrenia was listed as the underlying cause of 
death on the death certificate.  

The medical record supports Dr. B.F.T.'s conclusion.  As was 
noted above, the veteran's course during a July 1994 
hospitalization was noted as being marked by his 
unwillingness to comply with instructions for using "O2" 
supplementation and recommendations to stop smoking.  It was 
also felt that the veteran had been noncompliant with his 
prescribed diet.  On VA examination in October 1994 it was 
noted that the veteran had, in pertinent part, a history of 
emphysema and that he was smoking up to two and a half packs 
of cigarettes per day.  

During the March 1995 VAMC admission, it was noted that the 
veteran had been poorly compliant with medications.  The 
discharge diagnoses were COPD with secondary polycythemia, 
PTSD, schizophrenia, and a history of noncompliance with 
medications.  During the July 1996 VAMC admission, he was 
noted as not being oriented with a poor memory, poor 
judgment, and poor insight, and that he would take his oxygen 
off, pull "IVs" out, and had to be restrained.

The only evidence specifically against the claim is a VA 
opinion concluding that the veteran's psychiatric symptoms 
did not appear to be major factors in inducing or sustaining 
his smoking, thus indicating that the cause of death was not 
secondary to PTSD.  

The Board finds that this opinion's probative value is 
limited by its somewhat vague and equivocal nature.  The 
examiner did not actually conclude that there was no 
relationship, or even that there was only a minimal 
relationship; he only concluded that the psychiatric symptoms 
were not "major factors."  He did not define exactly what 
he meant by "major."  

In support of this conclusion, the examiner noted that the 
veteran had been smoking prior to his development of PTSD.  
Such a rationale only would demonstrate that the veteran's 
PTSD did not cause him to start smoking.  However, he offered 
no rationale as to why he thought the veteran's psychiatric 
symptoms were not a "major factor" in his continued smoking 
in spite of physician advice to the contrary.  

Furthermore, the examiner previously indicated that there was 
no documentation available of the relationship between his 
smoking and psychiatric symptoms, and that the relationship 
of his smoking to his psychiatric symptoms was not 
"definable" from the records.  Such statements appear to 
suggest that the examiner was not certain of the relationship 
between his continued smoking and his psychiatric symptoms.  

Finally, the Board finds that this opinion is not supported 
by the evidence of record, which documents the veteran's 
noncompliance with physician advice.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (holding that it is not error for 
the Board to favor opinion of one competent medical expert 
over that of another when the Board gives adequate statement 
of reasons and bases).  

Thus, the Board finds that the evidence of record supports 
the claim of entitlement to service connection for the cause 
of the veteran's death.  Accordingly, the Board concludes 
that a disability incurred in service contributed 
substantially or materially to cause the veteran's death.  
Gilbert, supra.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

